DAUKSCH, Judge.
Petitioner seeks a writ of mandamus to compel the trial court to rule on his pending motions. The trial court entered an order in July of 1991 denying petitioner’s motion to expedite and rule on the outstanding motions. That order could be construed as also denying petitioner’s other pending substantive motions. However, because the order is unclear, the petition for writ of mandamus is granted as to the motion to mitigate, motion to withdraw plea, motion to transcribe and motion to proceed in forma pauperis which were all filed in October of 1990 and the trial court shall rule on those motions forthwith. The petition for writ of mandamus is denied in all other respects.
PETITION GRANTED IN PART AND DENIED IN PART.
COBB and GRIFFIN, JJ., concur.